UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2009 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Capital Product Partners, L.P. 7/25/2008 Y11082107 CPLP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1. To elect Robert P. Curt as a Class I director to serve until the 2011 Annual Meeting of Limited Partners. Issuer For For 2.Proposal to approve the amendment to the Company's first amended and restated agreement of limited partnership establishing that, if a quorum has not been obtained after two attempts at any meeting of limited partners of the company, then any votes present at the third convened meeting will be deemed to consititute a quorum. Issuer Company Name Meeting Date CUSIP Ticker Energy Transfer Partners, L.P. 12/16/2008 29273R109 ETP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approval of the terms of the Energy Transfer Partners, L.P. 2008 Long-Term Incentive Plan, which provides for awards of options to purchase the partnership's common units, awards of the partnership's restricted units, awards of the partnership's phantom units, and awards of the partnership's common units. Issuer Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. CONSENT SOLICITATION-EXPIRATION DATE 1/30/09 118230101 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve the terms of the 2009 Long-Term Incentive Plan of Buckeye Partners, L.P. as described in the Consent Solicitation Statement. Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 4/22/2009 559080106 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Proposal to elect George A. O'Brien, Jr. as a Class I director to the general partner’s board of directors to serve until the 2012 annual meeting of limited partners. Issuer Company Name Meeting Date CUSIP Ticker Crosstex Energy L P 5/7/2009 22765U102 XTEX Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Proposal to approve the Crosstex Energy GP, LLC Amended and Restated Long-Term Incentive Plan (including the increase in the number of units available for issuance thereunder). Issuer For For 2.Proposal to approve an amendment to the Crosstex Energy GP, LLC Amended and Restated Long-Term Incentive Plan to allow for an option exchange program for employees other than directors and executive officers. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. 5/14/2009 217202100 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect James. G. Crump, Ernie L. Danner, John R. Eckel, Jr., Scott A. Griffiths, Michael L. Johnson, T. William Porter and William L. Thacker as directors to serve until the 2010 Annual Meeting of Unitholders. Issuer For For 2.Approval of an amendment to the Amended and Restated Long-Term Incentive Plan. Issuer For For 3.Ratification of Deloitte and Touche LLP as independent registered public accounting firm for 2009. Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, L.P. 6/2/2009 570759100 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect Frank M. Semple, John M. Fox, Keith E. Bailey, Michael L. Beatty, Charles K. Dempster, Donald C. Heppermann, William A. Kellstrom, Anne E. Fox Mounsey, William P. Nicoletti and Donald D. Wolf as directors of the general partner to serve until the 2010 Annual Meeting of Unitholders. Issuer For For 2.Ratification of Deloitte and Touche LLP as the partnership's independent registered public accounting firm for the fiscal year ending December 31, 2009. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY CAPITAL CORPORATION Date: August 14, 2009 By: /s/ David J. Schulte David J. Schulte President and Chief Executive Officer
